Citation Nr: 1112929	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for eczema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to September 1973.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This rating decision granted the Veteran's claim for service connection for a skin disorder, including as due to exposure to Agent Orange, and assigned an initial non-compensable (i.e., 0 percent) disability rating for the condition, effective February 6, 2006, the date of receipt of his claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In the September 2007 Statement of the Case (SOC), the RO increased the Veteran's rating to 10 percent, effective from February 6, 2006.  However, he has continued to appeal this initial rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

Regrettably, the Board finds that additional development and consideration is required before adjudicating this claim.  Therefore, the appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's skin disorder was last examined for VA compensation purposes in January 2007, with an addendum dated March 2007, so at a minimum, over 4 years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability (since granted).  So that evaluation primarily concerned the etiology of this disability, in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the downstream issue of whether the initial rating the RO assigned for this disability is most appropriate.  Additionally, his most recent VA outpatient and private treatment records concerning this disability are from October 2006, and he alleges that his disability is now worse.  

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the current nature and severity of his disability.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his skin disorder since October 2006, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If the requested records are either unavailable, or the search for them otherwise yields negative results and further attempts to obtain the records would be futile, this should be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After receiving any additional evidence, schedule a VA examination to assess the nature and severity of the Veteran's skin disability, diagnosed as eczematous dermatitis.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, should be made available for review of his pertinent medical and other history. 

The examiner should specifically:

a)  determine the percentage of the Veteran's total body that is affected by his eczematous dermatitis;

b)  determine the percentage of the Veteran's exposed areas that is affected by his eczematous dermatitis;

c)  determine whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, is, or has been during the course of his appeal (since February 2006), required to treat the Veteran's eczematous dermatitis; and, if so, the examiner should indicate how many weeks of systemic therapy the Veteran has received in any 12 month period since 2006; and

d)  determine whether the Veteran's eczematous dermatitis has caused any scarring, and, if so, describe the scars. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


